Citation Nr: 1749127	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  11-22 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for peripheral neuropathy of the right lower extremity associated with diabetes mellitus type 2 prior to February 23, 2011 and in excess of 10 percent thereafter. 

2.  Entitlement to an initial compensable rating for peripheral neuropathy of the left lower extremity associated with diabetes mellitus type 2 prior to February 23, 2011 and in excess of 10 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for peripheral neuropathy of the right and left lower extremity and assigned separate initial non-compensable disability ratings effective April 8, 2010.  

In his August 2011 substantive appeal (via VA Form 9), the Veteran requested a Travel Board hearing.  In an October 2011 Statement in Support of Claim, the Veteran withdrew his Board hearing request.  Thus, the Board finds the Veteran to have withdrawn his request to testify.  38 C.F.R. § 20.704 (2016).

In August 2014, the Board remanded these matters for additional development. 

A subsequent February 2015 rating decision granted separate 10 percent disability ratings for each service-connected peripheral neuropathy of the right and left lower extremities effective February 23, 2011.  However, this rating decision does not represent a total grant of benefits sought on appeal, and the claims for increase ratings for service-connected peripheral neuropathy of the right and left lower extremity remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In January 2017, the Board remanded these matters for additional development. 


FINDINGS OF FACT

1.  For the period prior to January 24, 2015, the Veteran's peripheral neuropathy of the right lower extremities was manifested by no more than mild, incomplete paralysis of the sciatic nerve. 


2.  As of January 24, 2015, the Veteran's peripheral neuropathy of the right lower extremity was manifested by no more than moderate, incomplete paralysis of sciatic nerve

3. For the period prior to January 24, 2015, the Veteran's peripheral neuropathy of the left lower extremity was manifested by no more than mild, incomplete paralysis of the sciatic nerve. 

4.  As of January 24, 2015, the Veteran's peripheral neuropathy of the right lower extremity was manifested by no more than moderate, incomplete paralysis of the sciatic nerve. 


CONCLUSIONS OF LAW

1.  For the period prior to January 24, 2015, the criteria for an initial rating of 10 percent, but no higher, for peripheral neuropathy of the right lower extremity has been met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

2.  As of January 24, 2015, the criteria for a rating of 20 percent, but no higher, for peripheral neuropathy of the right lower extremity has been met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

3.  For the period prior to January 24, 2015, the criteria for an initial rating of 10 percent, but no higher, for peripheral neuropathy of the left lower extremity has been met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

4.  As of January 24, 2015, the criteria for a rating of 20 percent, but no higher, for peripheral neuropathy of the left lower extremity has been met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Factual Background

An April 8, 2010 VA primary care physician note recorded the Veteran's prior medical history of diabetic neuropathy.  Interpretation of a January 27, 2010 NCV/EMG revealed electro diagnostic evidence of sensorimotor demyelination polyneuropathy in the bilateral lower extremities.  He was diagnosed with diabetes neuropathy and restarted on gabapentin tritrate up to 300 mg three times a day. 

In July 2010, the Veteran reported suffering from numbness in the left medial area of the right toe.  He stated that this symptom had been present for a long time.  The Veteran's active outpatient medication included gabapentin 300 mg once a day at bedtime for neuropathy.

An August 2010 VA physical medicine rehabilitation attending note stated there was electro diagnostic evidence of sensorimotor, demyelination polyneuropathy in the bilateral lower extremities.  The physician provided there was evidence of mild diabetic peripheral neuropathy.  The Veteran's active outpatient medication included gabapentin 300 mg once a day at bedtime for neuropathy.  
The Veteran underwent a VA examination in February 23, 2011.  The Veteran was prescribed gabapentin 300 mg tablet once a day at bedtime.  The Veteran reported constant numbness and tingling of the bilateral lower extremities.  There was no burning.  His disability resulted in balance and coordination problems, specifically with balance on rising from a seated position.  The Veteran reported difficulty getting out of bed in the mornings, stating he falls backwards.  The Veteran described sitting on the side of the bed until he feels his feet under him.  A summary of the Veteran's peripheral nerve symptoms were weakness, numbness, paresthesias, and pain.  

Upon physical examination, the Veteran's reflex examination was hypoactive at knee jerks on the left and right side and normal at ankle jerk and plantar flexion on the left and right side.  Sensory examination found the nerves affected were superficial peripheral, sural, and peroneal of the right and left lower.  The pain/pinprick test revealed decreased sensation throughout the right and left calf.  The Veteran's position sense was normal and his light touch decreased throughout the calf on the right and left.  There was no dysethesias.  The dorsalis pedis and posterior tibial pulses were positive.  There was positive sensation of the bilateral feet, dorsal and plantar aspects.  There was decreased sensation along the bilateral calves.  The functional effects of the Veteran's peripheral neuropathy were the prevention of prolonged sitting, standing and walking.  The Veteran also had balance problems and difficult bending, rising out of seated position, and driving.  The Veteran had difficulty dressing.  The Veteran was diagnosed with diabetic peripheral neuropathy with decreased mobility, lack of stamina, weakness or fatigue, decreased strength, decreased strength and pain.  

A March 2011 VA physical medicine rehabilitation attending note for his low back pain radiating to his right leg recorded the Veteran's complaints of constant numbness and tingling pain to all of his toes bilaterally.  His right side was greater than his left.  This was worse with activity such as walking, but improved slightly at rest.  The Veteran also reported a constant numbness in both feet.  The Veteran was prescribed gabapentin 300 mg to be taken once at bedtime.  Upon physical examination, there was electro diagnostic evidence of sensorimotor, demelination polyneuropathy in the bilateral lower extremities.  The physician's assessment was evidence of mild diabetic peripheral neuropathy-stable.  

A subsequent March 2011 VA medication management note listed the Veteran's prescriptions, including gabapentin 300 mg three times a day for neuropathy as pending.  An April 2011 VA primary care physician note reflects the Veteran had a past medical history of diabetic mellitus neuropathy.  The April 2011 VA prescription list included gabapentin 300 mg three times a day.

A September 2011 VA primary care physician note recorded a diabetes mellitus foot examination.  The Veteran's feet were examined and no skin breaks, deformity, erythema, trauma, pallor on elevation, dependent rubor, nail deformities, extensive callus or pitting edema was noted.  Sensory examination of the feet using monofilament was within normal limits.  The dorsalis pedis and posterior tibial pulses were present and within normal limits.  The Veteran had no complaints of foot pain. 

In the November 2011 Statement of Accredited Representative in Appealed Case, the Veteran's representative argued the Veteran's peripheral neuropathy of the right lower extremity and left lower extremity were of greater severity than currently assigned.  A December 2011 pending medication list noted gabapentin 300 mg tablet three times a day.

February 2012 and May 2012 active medication lists noted gabapentin 300 mg tablet three times a day.  An August 2012 VA primary care physician note detailed a diabetic foot examination.  Sensory examination of the feet using monofilament was within normal limits.  The Veteran's dorsalis pedis and posterior tibial pulses were present and within normal limits.  The Veteran had no complaints of foot pain.  

August 2012 and October 2012 active medication lists noted gabapentin 400 mg tablet three times a day.

Throughout 2013, the Veteran was prescribed gabapentin 400 mg tablet three times a day. 

A December 2013 VA primary care physician note detailed a diabetes mellitus foot examination that revealed decreased sensory examination using monofilament of both the left and right foot.  Dorsalis pedis and posterior tibial were normal for both his right and left foot.  A subsequent December 2013 VA treatment note recorded abnormal neurologic findings, specifically neuropathy of the feet. 

A January 2014 active medication list noted gabapentin 400 mg tablet three times a day.  A February 2014 VA treatment note recorded abnormal neurologic findings, specifically neuropathy of the feet.  May 2014 and July 2014 active medication lists noted gabapentin 400 mg tablet three times a day. 

A September 2014 VA primary care physician note detailed the Veteran's preventive medication initiative, diabetes mellitus foot examination.  Upon visual inspection his right and left feet were normal.  Dorsalis pedis and posterior tibial were normal for both his right and left foot.  Sensory examination using monofilament was decreased on his left and right feet.  September 2014 VA active medication list noted gabapentin 400 mg tablet three times a day.  

October 2014 and November 2014 VA active medication lists noted gabapentin 400 mg caplet twice a day for his neuropathy. 

A November 2014 VA Care coordination home telehealth evaluation note reflects the Veteran's reports of numbness in both feet.  

December 2014 and January 2015 VA active medication lists noted gabapentin 400 mg caplet twice a day for his neuropathy.

On January 24, 2015, the Veteran underwent an in-person VA examination to determine the current nature and severity of his bilateral peripheral neuropathy.  The Veteran was diagnosed with bilateral lower extremity diabetic peripheral neuropathy with burning, numbness and tingling.  The Veteran took Gabapentin twice daily, which had been slowly increased since 2009 to his current dosage of 400 mg twice daily.  The Veteran was found to have symptoms attributable to a peripheral nerve condition.  He was not noted to have constant pain of his right or left lower extremity.  He was found to have mild intermittent pain (usually dull) of his right and left lower extremity; moderate paresthesias and/or dysesthesias of the right and left lower extremity; and moderate numbness of the right and left lower extremity.  Muscle strength testing of the left lower extremity revealed 3/5 (active muscle movement against gravity) at knee extension, knee flexion, ankle plantar flexion and ankle dorsiflexion.  Muscle strength testing of the right lower extremity revealed 4/5(active muscle movement against some resistance) at knee extension, knee flexion, ankle plantar flexion and ankle dorsiflexion.  Reflex examination was normal of the right and left ankle and knee.  Sensory examination revealed decreased sensation testing for light touch of the lower leg/ankle and foot/toes.  Position sense, vibration sensation and cold sensation were normal for the right and left lower extremity.  The Veteran did not have muscle atrophy.  The Veteran did not have trophic changes attributable to peripheral neuropathy.  

At the January 2015 VA examination, the Veteran was found to have lower extremity diabetic peripheral neuropathy affecting the sciatic nerve.  The severity was noted as moderate, incomplete paralysis of both the left and right lower extremity.  The femoral nerve (anterior crural) was normal.  EMG studies of the lower extremities in January 2010 rendered abnormal results.  The Veteran's diabetic peripheral neuropathy was found to impact his ability to work as this disability would limit his ability to perform prolonged walking or standing, or any work on ladders or elevated surfaces.  The VA examiner provided that the Veteran's disability was moderate in severity.  He required 800 mg daily of Gabapentin, there was no significant trophic changes in the lower extremities, and there was normal position, vibration and cold sensation.  

February 2015 and April 2015 VA active medication lists noted gabapentin 400 mg caplet twice a day for his neuropathy.  A May 2015 VA Care coordination home telehealth evaluation note reflects the Veteran's reports of numbness in both feet due to his diabetes mellitus.  

June 2015, July 2015, September 2015 and November 2015 VA active medication lists noted gabapentin 400 mg caplet twice a day for his neuropathy.  A November 2015 VA care coordination home telehealth note reflects the Veteran's reports of numbness and burning in both feet due to his diabetes mellitus.  

A June 2016 VA primary care physician note detailed a diabetes mellitus foot examination.  Visual inspection revealed normal right and left feet.  Dorsalis pedis and posterior tibial pedal pulses were normal on the left and the right.  Sensory examination using monofilament was normal on both sides.  The Veteran was assigned a Level 0, normal-risk for amputation and had no evidence of sensory loss, diminished circulation, foot deformity, ulceration, or history of ulceration or amputation.  Gabapentin 400 mg caplet three times a day for neuropathy was on the active medication list.  A December 2016 VA medication management treatment note listed gabapentin 400 mg caplet three times a day for neuropathy as active. 

A January 2017 VA advanced practice pharmacist clinic note shows the Veteran's treatment for diabetes management.  The Veteran's VA active prescription list noted gabapentin 400 mg capsule three times a day for his neuropathy.  The Veteran reported symptoms of burning and cold feeling and numbness in his feet.  It is noted that a topical agent will be considered as the Veteran did report some burning.  A subsequent January 2017 VA treatment note reflects a discussion of options for the use of topical products for the Veteran's neuropathy.  The Veteran decided to try and he was prescribed lidocaine 4 percent cream.  

III. Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for distinct periods of time, based on the facts found is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected peripheral neuropathy of the right lower extremity and left lower extremity are each rated as noncompensable prior to February 23, 2011 and 10 percent disabling thereafter under Diagnostic Code 7913-8520.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. §4.27 (2016).  Thus, in this case, Diagnostic Code 7913 denotes a condition of diabetes mellitus, and the RO determined that the rating criteria most analogous to the Veteran's service-connected peripheral neuropathy of the lower extremities is encompassed under Diagnostic Code 8520 (paralysis of the sciatic nerve) for the entire appeal period.

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating is warranted for complete paralysis of the sciatic nerve, where the foot dangles and drops, no active movement of muscles below the knee is possible, or flexion of the knee is weakened or lost.

The Board notes that the term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  See "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id.  

In rating peripheral nerve injuries and their residuals, attention should be given to the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2016).

The words "mild," "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  It should also be noted that use of such terminology by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

Throughout the course of this appeal, the Veteran has contended that his service-connected right and left lower extremity peripheral neuropathy has been manifested by more severe symptoms than that contemplated by the noncompensable and 10 percent staged disability ratings assigned.  

A. Right Lower Extremity and Left Lower Extremity Peripheral Neuropathy prior to January 24, 2015

After a review of all the evidence, the Board finds that, for the initial rating period prior to January 24, 2015, the Veteran's right and left lower extremity peripheral neuropathy symptoms are contemplated by the criteria for a 10 percent disability rating under Diagnostic Code 8520.  

The Board finds that, prior to January 24, 2015, the peripheral neuropathy of the right and left lower extremities resulted in disabilities more nearly approximate to mild, incomplete paralysis of the sciatic nerve.  38 C.F.R. §§ 4.3, 4.7, 4.124a (2016).  During this period, the Veteran had a diagnosis of diabetes neuropathy of the bilateral lower extremities, he was prescribed medication (gabapentin) for his neuropathy, and his VA physician described the bilateral lower extremities disability as "mild." The February 2011 VA sensory examination found the nerves affected were superficial.  Additionally, the Veteran's sensory examination of the feet using monofilament was within normal limits in September 2011 and August 2012.  In light of this evidence, the Board finds his neurological impairment to be wholly sensory.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2016).

In this case, a higher 20 percent rating is not warranted for this period, as the evidence does not demonstrate disability in either extremity consistent with moderate, incomplete paralysis.  The Board acknowledges that the February 2011 VA examination noted the Veteran's peripheral nerve symptoms were weakness, numbness, paresthesias, pain and problems with balance.  However, the February 2011 VA sensory examination found the nerves affected were superficial.  The VA examiner found the Veteran's reflexes at the right and left knee decreased, but not absent.  Indeed, Veteran's peripheral neuropathy was described as "mild" in August 2010 and March 2011 by VA treating physicians.  Additionally, the Veteran's sensory examination of the feet using monofilament was within normal limits in September 2011 and August 2012.  The Veteran had no complaints of foot pain in August 2012.  The Veteran reported numbness in his feet and sensory examination using monofilament was decreased bilaterally in September and November 2014.  Therefore, the Board finds the involvement in the right and left lower extremities is shown to be wholly sensory and to not include any additional symptomatology that would warrant a finding of a higher, moderate, level of impairment.  No medical professional has provided any opinion that the Veteran's symptomatology is best characterized as a higher level of impairment or incomplete paralysis.  Even considering the subjective complaints, the objective findings as shown in the treatment records does not indicate that the Veteran's right or left lower extremity impairment results in a higher level of incomplete paralysis.  Therefore, the Veteran's peripheral neuropathy is not manifested by a moderate degree of incomplete paralysis, and thus a higher 20 percent rating is not warranted during the period prior to January 24, 2015.

For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that prior to January 24, 2015, the weight of the evidence supports a disability rating of 10 percent, but no higher, for mild incomplete paralysis due to peripheral neuropathy of the right and left lower extremities.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Right Lower Extremity and Left Lower Extremity Peripheral Neuropathy as of January 24, 2015

After a review of all the evidence, the Board finds that, for the rating period as of January 24, 2015, the Veteran's right and left lower extremity peripheral neuropathy symptoms are contemplated by the criteria for a 20 percent disability rating under Diagnostic Code 8520.  

The Board finds that the evidence above is consistent with moderate incomplete paralysis of the right lower extremity and left lower extremity as of January 24, 2015 to warrant a rating of 20 percent, but no higher, under diagnostic Code 8520.  38 C.F.R. §§ 4.3, 4.7, 4.124a (2016).  As of January 24, 2015, the Veteran's disability picture provided by the lay and medical evidence of record more nearly approximates moderate incomplete paralysis of the right lower extremity and left lower extremity than moderately-severe, incomplete paralysis of the right lower extremity and left lower extremity.  At the January 2015 VA examination, the Veteran reported burning, numbness and tingling in his bilateral lower extremities.  Notably, the Veteran was found to have mild intermittent pain (usually dull); moderate paresthesias and/or dysesthesias; and moderate numbness.  However, the January 2015 VA examination revealed a normal reflexes examination.  The VA examiner concluded the severity of his lower extremities peripheral neuropathy was characterized as moderate, incomplete paralysis. 

In this case, the fact that the January 2015 VA examiner described the Veteran's peripheral neuropathy as "moderate" is not dispositive on the issues.  Here the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2016).  However, given the Veteran's consistent statements concerning his burning, numbness and tingling during this period and the January 2015 VA examination, the Board finds that all of these symptoms and impairments more nearly approximate moderate, incomplete paralysis of the right and left lower extremities.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).  Therefore, affording the Veteran the benefit of the doubt, the Board finds the Veteran's right lower extremity and left lower extremity peripheral neuropathy were reflective of moderate incomplete paralysis during the period as of January 24, 2015, and a 20 percent rating, but no more, is appropriate.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

The Board finds that the evidence does not show the Veteran's manifestations of his right and left lower extremities peripheral neuropathy approximates moderately-severe, incomplete paralysis to warrant the higher 40 percent criteria.  At most, the Veteran's neurological symptoms generally consist of sensory impairment and slightly diminished reflexes.  The clinical findings over the claims period do not reveal evidence of moderately-severe sensory or motor deficits.  The Veteran's strength was measured as 4/5 on right knee extension and flexion and ankle plantar flexion and dorsiflexion and 3/5 on left knee extension and flexion and ankle plantar flexion and dorsiflexion, representing less than normal strength.  There are three and four more measurements of strength ranging from 3/5 to 0/5, representing no movement against resistance, no movement against gravity, or visible muscle movement but no joint movement, or no muscle movement at all.  Comparatively, a rating of 4/5 is more closely described as moderate rather than moderately severe.  The examiner found that the Veteran's deep tendon reflexes at the ankle and knee were normal.  Further, he was never found to have muscle atrophy or trophic skin changes that are associated with more significant neurological disturbances. 38 C.F.R. § 4.120 (2016). 

For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that as of January 24, 2015, the weight of the evidence supports a disability evaluation of 20 percent, but no higher, for moderate incomplete paralysis due to peripheral neuropathy of the right and left lower extremities.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.124a (2016).




ORDER

Prior to January 24, 2015, an initial disability rating of 10 percent, but no higher, for peripheral neuropathy of the right lower extremity is granted. 

As of January 24, 2015, a disability rating of 20 percent, but no higher, for peripheral neuropathy of the right lower extremity is granted. 

Prior to January 24, 2015, an initial disability rating of 10 percent, but no higher, for peripheral neuropathy of the left lower extremity is granted. 

As of January 24, 2015, a disability rating of 20 percent, but no higher, for peripheral neuropathy of the left lower extremity is granted.





____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


